DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14, line 2 recites “third engagement groove”.  Claim 4 introduces a “second engagement groove”.  Therefore, the examiner has assumed claim 14 to depend upon claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 19-23, and 27 are rejected under 35 U.S.C. 102a1 as being anticipated by Yang et al. (US 8,469,380 B2).
With respect to claims 1 and 20, Yang et al. discloses a retractable running board system comprising running board holder 11 with connecting portion 111, footboard 12, mounting bracket 3, arm assembly including first arm 4 pivotally connected to said mounting bracket and said holder, a second arm 6 pivotally connected to said holder, and a third arm 2 pivotally connected to said second arm and said bracket, and a trajectory control plate 8a with groove 81 for guiding a control shaft 14 for guiding said arms between retracted and extended positions,  as shown in figure 4.

    PNG
    media_image1.png
    740
    520
    media_image1.png
    Greyscale

With respect to claims 2, 21, and 27, said second arm 6 straddles between the holder connecting portions, as shown in figure 4.
With respect to claims 19 and 22, said mounting bracket is coupled to vehicle body, as shown in figure 3.
With respect to claim 23, Yang et al. discloses a retractable running board system comprising running board holder 11 with connecting portion 111, footboard 12, mounting bracket 3, arm assembly including first arm 4 pivotally connected to said mounting bracket and said holder, a second arm 6 pivotally connected to said holder, and a third arm 2 pivotally connected to said second arm and said bracket, and a fourth arm 8b pivotally connecting second and third arms, as shown in figure 12.
With respect to claim 24, said second arm 4 has a groove hole in the middle for receiving said fourth arm 8b, as shown in figure 11.

    PNG
    media_image2.png
    693
    516
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., as applied to claim 1 above, and further in view of Ross et al. (US 7,621,546 B2).
Yang et al. does not disclose a cushion on any of the arms.  Ross et al. does disclose a running board system with arm 30 having cushion members 68, 70, as shown in figure 5.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cushion members of Ross et al. into the arms of Yang et al. in order to cushion the arms when extending and retracting.

	Allowable Subject Matter
Claims 3-9, 14, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618